Case 5:18-cv-01983-LCB Document 91-33 Filed 10/14/20 Page 1 of 3            FILED
                                                                   2020 Oct-28 AM 10:22
                                                                   U.S. DISTRICT COURT
                                                                       N.D. OF ALABAMA




                    EXHIBIT LL
                     Case 5:18-cv-01983-LCB Document 91-33 Filed 10/14/20 Page 2 of 3




               To:         Franklin Haney Sr.[flh(@flhcompany.com]
               From:       Chardos, James S
               Sent:       Fri 9/21/2018 7:37:04 AM
               Subject:    Fwd: Emailing: 9 -20 -2018 Costs Due on or Before Closing R1
               9 -20 -2018 Costs Due on or Before Closing R1.pdf
               ATf00001,htrri


               Sent from my iPhone

               Begin forwarded message:


                      From: "Loudermilk, Connie J" <cjloudcrmilk @tva.gov>
               Date: September 20, 2018 at 2:27:09 PM CDT
               To: "Chardos, James S" <jschardos cr,tva.gov>
               Subject: Emailing: 9 -20-2018 Costs Due on or Before Closing Rl


                       Your message is ready to be sent with the following file or link attachments:

               9 -20-2018 Costs Due on or Before Closing     Rl


               Note: To protect against computer viruses, e-mail programs may prevent sending or
                      receiving certain types of file attachments. Check your e-mail security settings to
                      determine how attachments are handled.




Confidential                                                                                                TVABLN00002510
                   Case 5:18-cv-01983-LCB Document 91-33 Filed 10/14/20 Page 3 of 3

                                                    B e 11 e fon te


                                        Costs Due on or Before C osinq     i




       3.
                                                    Excluded Assets

                     (f) - Once Through Steam Generators (OTSG) - (2)

                         o   $1,193,130 on or before closing




       5.
                                             Closing and Purchase Price

                     (b) -

                             (ii) - $88,800,000 at closing (remaining portion of purchase value)

                     (c) -

                         o   (iii) and (iv) - Fixed price of $1.65M paid on or before closing (compensate TVA
                             for costs of relocating off -site certain large electrical components and the cost of
                             additional environmental reviews)


                                             Total Cost.....$91,643,130.00




       09/20/2018
       Rev     1


Confidential                                                                                             TVABLN00002511
